249 S.W.3d 912 (2008)
Little Jimmy TAYLOR, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 89523.
Missouri Court of Appeals, Eastern District, Division Four.
April 15, 2008.
S. Kristina Starke, Saint Louis, MO, for Movant/Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Jefferson City, MO, for Respondent/Respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.
Prior report: 71 S.W.3d 668.

ORDER
PER CURIAM.
Little Jimmy Taylor (Appellant) appeals the motion court's judgment denying his Rule 29.15 [1] motion for postconviction relief without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude there is no error of law. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P. 2006, unless otherwise indicated.